UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED SEPTEMBER 30, 2012 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction of Incorporation or organization) (IRS Employer ID Number) 1326 Schofield Avenue Schofield, WI (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESþ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by checkmark whether registrant is a shell company. o There were 28,093,312 shares of Common Stock outstanding as of November 14, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1. CONDENSED FINANCIAL STATEMENTS 3 Condensed Balance Sheets 3 Unaudited Condensed Statements of Operations 4 Unaudited Condensed Statements of Cash Flows 5 Notes to Condensed Unaudited Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 21 PART II.OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. MINE SAFETY DISCLOSURES 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS PURAMED BIOSCIENCE, INC. Condensed Balance Sheets September 30, June 30, (unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventory Prepaid Expenses Total Current Assets Property and Equipment Computer Software Computer Hardware Equipment Accumulated Depreciation ) ) Net Property and Equipment Other Assets PuraMed Bioscience Products, net of accumulated amortization of $262,414 and $250,413, respectively Trademarks, net of amortization of $1,544 and $1,139, respectively Patent Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accrued Wages - Officers Accrued Expenses Short-term Convertible Note, net of discount Convertible Bond Payable, net of discount Derivative Liability - Warrants Derivative Liability - Convertible Debt Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders' Deficit Undesignated shares, 5,000,000 shares authorized, none issued Common Stock, $.001 par value, 45,000,000 shares authorized, 25,693,312 shares and 24,033,320 shares issued and outstanding, respectively Additional Paid in Capital Deficit Accumulated ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed financial statements. 3 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Operations Three Months Ended September 30, September 30, 2011(restated) Net Revenues $ $ Cost of Sales Gross Profit Operating Expenses Selling, General and Administrative Expenses Amortization and Depreciation Expense Professional Fees Marketing and Advertising Expense Research and Development Salaries Officer's Salaries Total Operating Expenses Loss from Operations ) ) Other Expense Interest Expense Loss on Derivative Liability Other Expense Net Loss $ ) $ ) Loss per Common Share - Basicand Diluted $ ) $ ) Weighted Average Common SharesOutstanding - Basic and Diluted See accompanying notes to condensed financial statements. 4 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Cash Flows Three Months Ended September 30, September 30, 2011(Restated) Cash flows from operating activities Net loss $ ) $ ) Changes in non cash working capital items: Stock issued for services Depreciation Amortization Accretion on discount on convertible bond Accretion on discount on convertible notes Day-one loss on derivative liability - Loss on derivative liability ) Changes in Operating assets and liabilities: Accounts receivable 61 Inventory ) ) Prepaid expenses ) Accounts payable ) Accrued wages - Officers Accrued expenses ) Net cash used for operating activities ) ) Cash flows from investing activities Patent acquisition costs ) ) Cash flows from financing activities Proceeds from notes Proceeds from sale of stock and warrants, net of issuance costs Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of the period Cash at end of the period $ $ Supplemental disclosures of noncash investing and financing activities and other cash flow information: Short-term debt converted to common stock $ $ Retirement of derivative liability - convertible debt - Issuance of derivative liability - convertible debt - Interest paid with cash See accompanying notes to condensed financial statements. 5 PURAMED BIOSCIENCE, INC. Notes to Condensed Unaudited Financial Statements A.Basis of Presentation The condensed balance sheets as of September 30, 2012 and June 30, 2012, the condensed statements of operations for the three month periods ended September 30, 2012 and 2011 and the condensed statements of cash flows for the three month periods ended September 30, 2012 and 2011 have been prepared by PuraMed BioScience, Inc. (the "Company") without audit.In the opinion of management, all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of September 30, 2012 and the results of operations and cash flows for the three month periods ended September 30, 2012 and 2011 presented herein have been made. The Company has restated the September 30, 2011 financial statements in order to bifurcate the convertible debt agreements issued to Asher Enterprises, Inc.The adjustments are detailed in the June 30, 2012 Form 10-K, issued on October 12, 2012. Certain information and footnote disclosures normally included in financial statements prepared in accordance with the United States generally accepted accounting principles have been condensed or omitted.These financial statements should be read in conjunction with the Company's financial statements and notes thereto for the fiscal year ended June 30, 2012 included in the Annual Report on Form 10-K of the Company filed with the SEC on October 12, 2012. B.Going Concern As of September 30, 2012, the Company had negative working capital and minimal funds needed to accomplish its planned business strategy or support its projected expenses. The Company plans to obtain the needed working capital primarily through sales of its common stock, which there is no assurance it will be able to accomplish. If the Company cannot obtain substantial working capital through common stock sales or other sources (if any), it will be forced to curtail its planned business operations. If the Company is unable to obtain additional financing, its ability to continue as a going concern is doubtful. C.Accounting Policies Loss per common share – Basic loss per common share is computed by dividing net loss by the weighted average number of common shares outstanding. Diluted loss per common share assumes the exercise of stock options and warrants using the treasury stock method, if dilutive. Potentially dilutive shares were not included in the calculation of diluted shares, as their effect would have been antidilutive. Product Amortization – PuraMed BioScience® products consist primarily of the cost of trade secrets, formulas, scientific and manufacturing know-how, trade names, marketing material and other intellectual property and are amortized on a straight-line basis over an estimated useful life of seven years. Trademark Amortization – PuraMed BioScience® trademarks consist of the legal costs associated with registering our LipiGesic® and PuraMed BioScience® trademarks.As these trademarks have been approved, they are being amortized on a straight-line basis over an estimated useful life of ten years. Fair Value Measurements Fair value is based on the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Company uses a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three broad levels, which are described below: Level 1 Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. Level 2 Other inputs that are observable directly or indirectly, such as quoted prices for similar assets and liabilities or market corroborated inputs. Level 3 Unobservable inputs that are used when little or no market data is available, which require the Company to develop its own assumptions about how market participants would value the assets or liabilities. 6 PURAMED BIOSCIENCE, INC. Notes to Condensed Unaudited Financial Statements C.Accounting Policies (continued) Determining which category an asset or liability falls within the hierarchy requires significant judgment. The Company evaluates its hierarchy disclosure each quarter. Assets and liabilities measured at fair value on a recurring basis as of September 30, 2012 and June 30, 2012 are summarized as follows: Fair Value as of September 30, 2012 Level 1 Level 2 Level 3 Total Liabilities Derivative Liability - Warrants $
